            Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

          - v. -                                            :
                                                                          18 Cr. 634 (AKH)
MARY BOONE,                                                 :

                                 Defendant.                 :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




                           GOVERNMENT’S SENTENCING MEMORANDUM
                             REGARDING DEFENDANT MARY BOONE




                                                                 GEOFFREY S. BERMAN
                                                                 United States Attorney for the
                                                                 Southern District of New York
                                                                 Attorney for the United States of America




OLGA I. ZVEROVICH
Assistant United States Attorney
- Of Counsel -
            Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 2 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

          - v. -                                            :
                                                                 18 Cr. 634 (AKH)
MARY BOONE,                                                 :

                                 Defendant.                 :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                           GOVERNMENT’S SENTENCING MEMORANDUM
                              REGARDING DEFENDANT MARY BOONE

          The Government respectfully submits this memorandum for the Court’s consideration in

connection with the sentencing of defendant Mary Boone (“Boone” or “the defendant”), which is

scheduled for January 18, 2019, at 11 a.m. Boone pleaded guilty to two counts of subscribing to

false and fraudulent federal income tax returns for the calendar year 2011. Boone subscribed to

these false and fraudulent tax returns as part of a large, multi-year tax fraud scheme that resulted in

an actual tax loss to the U.S. Treasury of over $3 million, not including penalties or interest.

Boone was the sole architect and beneficiary of this tax fraud scheme and, contrary to her

assertions now, engaged in it out of pure greed—to line her own pockets by cheating the system.

The Government respectfully submits that this serious criminal conduct warrants a sentence within

the stipulated Guidelines range of 30 to 37 months’ imprisonment (the “Stipulated Range”) and

that a lower sentence would fail to serve the essential sentencing goals of affording general

deterrence and promoting respect for the law.

I.        Factual Background

          Boone, an experienced businessperson and owner of Mary Boone Gallery (the “Gallery”),

willfully perpetrated a scheme to evade paying millions of dollars in federal income taxes for the

calendar years 2009 through 2011. (PSR ¶ 16). During each of these years, Boone regularly and
          Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 3 of 20



repeatedly provided false records to her outside accountant and thereby caused the accountant to

prepare false tax returns for herself and the Gallery that (a) grossly understated Boone’s personal

income by fraudulently characterizing personal expenses as tax-deductible business expenses and

failing to report cash that Boone withdrew from the business as personal income to Boone, and (b)

fraudulently reported that the Gallery incurred business losses, whereas, in reality, the Gallery was

making large profits every year. (PSR ¶¶ 16, 21). Boone willfully signed these false returns

under penalty of perjury and caused them to be filed annually with the IRS. (PSR ¶¶ 34, 44).

Over the course of the three years, Boone’s fraudulent scheme resulted in an actual tax loss to the

IRS of at least $3,097,160 (not including any penalties or interest), which Boone pocketed. (PSR

¶ 16).

         The first aspect of Boone’s tax fraud scheme involved converting the Gallery’s funds to her

personal use without paying federal income taxes on the money that Boone spent and withdrew.

Between 2009 and 2011, Boone used approximately $1.66 million of the Gallery’s funds to pay for

personal expenses and, instead of properly declaring these expenditures as personal income and

paying income tax thereon, Boone fraudulently claimed them as tax-deductible business expenses.

(PSR ¶¶ 36 ($72,628 in 2009), 41 ($313,850 in 2010); 22 ($1.28 million in 2011)). In 2011,

Boone used business funds to pay approximately $1.28 million in personal expenses, including

$793,003 to remodel Boone’s Manhattan apartment; $120,856 for rent and expenses for a second

Manhattan apartment; and approximately $300,000 in personal credit card charges for, among

other things, purchases at a beauty salon ($24,380.73), a jewelry company ($14,960.41), and

luxury designer companies, such as Hermes ($13,937.71) and Louis Vuitton ($5,643.32). (PSR ¶¶

22-23, 27). In 2009 and 2010, Boone used business funds to pay for an additional approximately

$386,478 in personal expenses, including a $52,628 tuition payment for her son and a $20,000 rent

payment. (PSR ¶¶ 36-38, 41).

                                                  2
         Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 4 of 20



       To evade paying federal income taxes on this significant personal income, Boone falsely

and fraudulently characterized her personal expenses as tax-deductible business expenses on the

handwritten check registers that Boone provided to her accountant on a monthly basis. (PSR

¶¶ 24-26, 36-38, 41). For example, Boone fraudulently reported two 2011 payments totaling

$600,000 to the remodeling contractor for Boone’s Manhattan apartment under the business

expense categories “commission” and “fee/design,” and fraudulently reported payments for her

personal credit card charges under categories such as “cartage,” “meals,” “show,” or “office

supplies.” (PSR ¶¶ 24, 27). In addition to falsifying check registers, Boone also engaged in

dummy financial transactions as part of her scheme to disguise her personal expenses as business

expenses. (See PSR ¶¶ 37-38). For example, prior to purchasing the $52,628 bank check for her

son’s tuition in 2009, Boone wrote four checks from a Gallery account totaling $52,628 and

deposited the checks into the same account, causing four sets of debits and credits in the same

amount to occur. (PSR ¶ 37). Boone then fraudulently characterized the four debits as different

tax-deductible business expenses in the check registers that she provided to the accountant. (Id.).

       In addition to disguising approximately $1.66 million in personal expenses as tax-

deductible business expenses, Boone also took over $560,000 in cash from the business between

2009 and 2011 by withdrawing cash from the Gallery’s bank account and cashing business checks.

(PSR ¶¶ 28-29, 39, 42). With regard to some of this cash—approximately $79,299.39 that Boone

withdrew from the Gallery’s account in 2011 by writing fifteen checks “to cash”—Boone engaged

in the same scheme, falsely and fraudulently claiming the cash as business payments to a printing

company. (PSR ¶ 28). With regard to the rest of the cash, totaling approximately $481,404 over

the three years, Boone did not report it at all. (PSR ¶ 39 ($49,923 in 2009); ¶ 42 ($139,684 in

2010); ¶ 29 ($291,797 in 2011)).

       In all, Boone evaded paying any federal income tax on approximately $2.2 million in

                                                 3
         Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 5 of 20



business funds that she spent and withdrew between 2009 and 2011.

       The second aspect of Boone’s tax fraud scheme involved artificially inflating the Gallery’s

stated expenses and, to a lesser degree, the Gallery’s stated income in such a way as to fraudulently

generate business losses when, in reality, the Gallery was generating profits each year. (PSR

¶¶ 31, 40, 43). Boone did so through complex financial machinations and further falsification of

the check registers provided to the accountant. For example, in 2011, Boone transferred

approximately $9.5 million from one business bank account to another. (PSR ¶ 32). Boone

falsely reported these simple account transfers as tax-deductible business expenses, such as

commissions to artists, on the check registers that Boone provided to the accountant (and withheld

from the accountant the bank records that would have revealed the fraud). (See id.). Boone also

created phantom financial transactions by writing out business checks and depositing them into the

same business account, creating debits and corresponding credits in the same amount. (PSR            ¶¶

31, 40). Again, these transactions had no substance, but Boone used them to further the tax fraud

scheme by reporting the credits and debits as income and expenses in the check registers provided

to the accountant. (See id.). During the course of the fraud, while causing the Gallery’s

partnership returns to report false business losses, Boone maintained an internal set of books and

records that showed that, in reality, the Gallery was generating a profit every year. (PSR ¶ 45).

       Boone’s multi-year tax fraud scheme resulted in a significant pecuniary loss to the IRS. In

2009, Boone evaded approximately $1,125,444 in federal taxes and falsely reported a zero tax

liability on her 2009 Form 1040. (PSR ¶¶ 40, 47). 1 In 2010, Boone evaded approximately

$750,335 in federal taxes and again falsely reported a zero tax liability on her 2010 Form 1040.

(PSR ¶ 43). In 2011, Boone evaded approximately $1,221,381 in federal taxes and reported a tax


1
 There is an error in paragraph 40 of the PSR: the amount of taxes that Boone evaded in 2009 is
$1,125,444, not $1,225,444. (See PSR ¶ 47).

                                                 4
         Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 6 of 20



liability of $335 on her 2011 Form 1040. (PSR ¶ 33).

       From 2009 through 2011, Boone also cheated on her taxes by collecting hundreds of

thousands of dollars in sales taxes from customers who purchased works of art from the Gallery

and then failing to turn over most the collected sales tax to New York State. (PSR ¶ 46).

       On September 5, 2018, Boone pleaded guilty to two counts of subscribing to false and

fraudulent tax returns for 2011, pursuant to a plea agreement. In the plea agreement, Boone

stipulated to a Guidelines range of 30 to 37 months in prison based on a tax loss of $3,097,160

(which takes into account the fraud in 2009 and 2010 as relevant conduct). (PSR ¶¶ 5-12). The

Presentence Investigation Report (“PSR”) contains the same Guidelines calculation as that set

forth in the plea agreement. (PSR ¶¶ 55-69, 99).

II.    Sentencing Legal Principles

       The Guidelines are no longer mandatory, but they continue to play a critical role in trying

to achieve the “basic aim” that Congress tried to meet in enacting the Sentencing Reform Act,

namely, “ensuring similar sentences for those who have committed similar crimes in similar

ways.” United States v. Booker, 543 U.S. 220, 252 (2005); see also United States v. Crosby, 397

F.3d 103, 113 (2d Cir. 2005) (“[I]t is important to bear in mind that Booker/Fanfan and section

3553(a) do more than render the Guidelines a body of casual advice, to be consulted or overlooked

at the whim of a sentencing judge.”). “[A] district court should begin all sentencing proceedings

by correctly calculating the applicable Guidelines range,” which “should be the starting point and

the initial benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007). The Guidelines range is

thus “the lodestar” that “anchor[s]” the district court’s discretion. Molina-Martinez v. United

States, 136 S. Ct. 1338, 1345-46 (2016) (quoting Peugh v. United States, 133 S. Ct. 2072, 2087

(2013)) (internal quotation marks omitted).

       After making the initial Guidelines calculation, a sentencing judge must consider the

                                                 5
         Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 7 of 20



factors outlined in Title 18, United States Code, Section 3553(a), and “impose a sentence

sufficient, but not greater than necessary, to comply with the purposes” of sentencing: “a) the need

to reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for that offense; b) the need to afford adequate deterrence to criminal conduct; c) the

need to protect the public from further crimes by the defendant; and d) the need for rehabilitation.”

United States v. Cavera, 550 F.3d 180, 188 (2d Cir. 2008) (citing 18 U.S.C. § 3553(a)(2)).

Section 3553(a) further directs the Court “in determining the particular sentence to impose” to

consider: (1) the nature and circumstances of the offense and the history and characteristics of the

defendant; (2) the statutory purposes noted above; (3) the kinds of sentences available; (4) the

kinds of sentence and the sentencing range as set forth in the Sentencing Guidelines; (5) the

Sentencing Guidelines policy statements; (6) the need to avoid unwarranted sentencing disparities;

and (7) the need to provide restitution to any victims of the offense. See 18 U.S.C. § 3553(a).

       In light of Booker, the Second Circuit has instructed that district courts should engage in a

three-step sentencing procedure. See Crosby, 397 F.3d at 103. First, the Court must determine

the applicable Sentencing Guidelines range, and in so doing, “the sentencing judge will be entitled

to find all of the facts that the Guidelines make relevant to the determination of a Guidelines

sentence and all of the facts relevant to the determination of a non-Guidelines sentence.” Id. at

112; see also United States v. Corsey, 723 F.3d 366, 375 (2d Cir. 2013) (“Even in cases where

courts depart or impose a non-Guidelines sentence, the Guidelines range sets an important

benchmark against which to measure an appropriate sentence.”). Second, the Court must consider

whether a departure from that Guidelines range is appropriate. See Crosby, 397 F.3d at 112.

Third, the Court must consider the Guidelines range, “along with all of the factors listed in section

3553(a),” and determine the sentence to impose. Id. at 113. In so doing, it is entirely proper for a

judge to take into consideration his or her own sense of what is a fair and just sentence under all

                                                   6
           Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 8 of 20



the circumstances. United States v. Jones, 460 F.3d 191, 195 (2d Cir. 2006).

III.      Section 3553(a) Analysis

          The Government respectfully submits that a sentence within the Stipulated Range of 30 to

37 months’ imprisonment is necessary to reflect the seriousness and gravity of Boone’s offense

conduct, provide just punishment, afford general deterrence, and promote the respect for the law.

       A. Nature and Circumstances of the Offense

          Tax fraud is theft from the pockets of every taxpaying citizen of this nation.   The Supreme

Court has long-recognized that “[t]he United States has relied for the collection of its income tax

largely upon the taxpayer’s own disclosures rather than upon a system of withholding the tax from

him by those from whom income may be received.” Spies v. United States, 317 U.S. 492, 495

(1943).     A functioning government relies on its citizens and residents to report timely,

completely, and honestly all taxes they owe, which is why Congress has made it a criminal offense

to file false returns or evade income taxes. As Justice Oliver Wendell Holmes stated, “[t]axes are

what we pay for a civilized society . . . .” Compania General de Tabacos de Filipinas v.

Collector of Internal Revenue, 275 U.S. 87, 100 (1927) (Holmes, J., dissenting).

          The multi-year tax fraud that Boone perpetrated in this case cost the U.S. Treasury, and this

nation’s honest taxpayers, more than $3 million in actual losses, as well as the interest that would

have accumulated on these unpaid taxes over time. The magnitude of Boone’s fraud itself

warrants a sentence within the Stipulated Range. Moreover, the offense conduct in this case is

further aggravated by the manner in which Boone carried out her tax fraud scheme. Boone’s theft

of over $3 million from the U.S. Treasury was not a one-time mistake or a fleeting lapse in

judgment. Time and time again, over the course of three years, Boone made a conscious and

deliberate choice to defraud the U.S. Government by engaging in dummy financial machinations at

the bank, falsifying bank check registers, providing the false check registers to her accountant on a

                                                    7
          Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 9 of 20



monthly basis, and signing false tax returns under penalty of perjury for three years in a row. This

prolonged and serious criminal conduct warrants a term of incarceration within the Stipulated

Range.

   B. History and Characteristics of the Defendant

         Unlike many of the defendants who appear before this Court, Boone has enjoyed great

financial stability and comfort as a talented and successful art gallery owner—an advantage most

people can only dream about. But it wasn’t enough. Despite her success and wealth, Boone

engaged in a multi-million-dollar tax fraud scheme that involved a high degree of deceit. This

was plainly a crime of opportunity driven by greed, not necessity. But even now, as she stands to

be sentenced, Boone cannot truthfully acknowledge her motivation to the Court. Instead, Boone

claims that she was “simply chasing success itself, for the sake of being successful” (Defendant’s

Sentencing Memorandum (“Def. Mem.”) at 5, ECF No. 17) and that her three-year tax fraud

scheme was “driven by a feeling of inevitable doom that blinded her from recognizing the true

gravity of her actions” (id. at 8). The Court should reject these claims. Defrauding the U.S.

Treasury of $3 million is not chasing “success”—it is chasing money. The record shows that

Boone knew full well that she was committing a crime, but she chose to do it anyway. (See Def.

Mem. at 8 (Boone “knew that the conduct at issue in this case was wrong”)). Moreover, if, as she

now claims, Boone committed the tax fraud out of “a feeling of inevitable doom” (id. at 8) or an

“irrational fear that everything would fall apart” (id. at 5), she would have, at the very least, saved

her undeclared, untaxed income rather than spending nearly $800,000 of it on renovations for a

high-end Manhattan apartment and hundreds of thousands more on personal credit card charges for

Louis Vuitton and other luxury purchases. Boone’s conduct clearly demonstrates that she was

motivated by greed and a desire to maintain her lavish lifestyle, even if it meant breaking the law.



                                                   8
         Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 10 of 20



(PSR at 25). 2

        Boone has submitted numerous letters attesting to her positive personal and professional

qualities and expressing support. It is, of course, appropriate for the Court to take these letters

into account in connection with sentencing. However, these attestations to Boone’s positive

qualities do not distinguish her from the typical defendant in a white-collar case and do not warrant

a departure or variance from the Stipulated Range. As Judge Marrero observed in another case,

this collection of letters:

        falls into a pattern advanced by a subset of the white collar criminal. This category
        encompasses a select class: distinguished, reputable, highly esteemed model citizens such
        as this defendant. The list of their achievements and virtues is long and impressive. Let
        us count the ways. At home, they are good family men and women, caring spouses,
        loving parents, loyal and reliable to friends. At work, they are looked up to as outstanding
        professionals and business partners. To their community’s charities and public causes
        they are generous patrons and sponsors.

United States v. Regensberg, 635 F. Supp. 2d 306 (S.D.N.Y. 2009), aff’d, 381 F. App’x 60 (2d Cir.

2010); see also United States v. McClatchey, 316 F.3d 1122, 1135 (10th Cir. 2003) (“excellent

character references are not out of the ordinary for an executive who commits white-collar crime;

one would be surprised to see a person rise to an elevated position in business if people did not

think highly of him or her”); United States v. Vrdolyak, 593 F.3d 676, 682 (7th Cir. 2010) (“[I]t is

usual and ordinary, in the prosecution of similar white-collar crimes . . . to find that a defendant

was involved as a leader in community charities, civic organizations, and church efforts,” and the

defendant “should not be allowed to treat charity as a get-out-of-jail card” (citation and internal



2
  Boone also argues that if her criminal conduct had been “driven solely by greed and a desire for
money,” she “would not have been eager to pay back the taxes she owes,” which she did prior to
sentencing. (Def. Mem. at 4-5). This claim is disingenuous. As discussed below, the
Government first contacted Boone in connection with its investigation in 2012; if Boone truly wished
to make amends, she would have filed amended returns and paid back the money she stole years
ago—if not before, certainly soon after, the Government first contacted her. Instead, Boone did not
make any effort to pay back what she stole until sentencing was looming.

                                                   9
        Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 11 of 20



quotation marks omitted)). The Government does not question that Boone is a talented,

accomplished, and influential person who has helped many others in her career. But these

positive qualities, while admirable, do not set Boone apart from other similarly situated white-

collar defendants—individuals who, although high-achieving and successful in their fields,

nonetheless choose to steal and defraud, and to hide that side of themselves, as Boone did, from

their family, friends, and colleagues.

       To the extent that Boone suggests that her humiliation and loss of social or professional

standing as a result of her guilty plea warrant a lighter sentence (see Def. Mem. at 3 & n.2), this

claim should be rejected. Any notion that highly successful white-collar criminals should be

sentenced more lightly than defendants of a lower socioeconomic status cannot not be

countenanced. “It is impermissible for a court to impose a lighter sentence on white-collar

defendants than on blue-collar defendants because it reasons that white-collar offenders suffer

greater reputational harm or have more to lose by conviction.” United States v. Prosperi, 686

F.3d 32, 47 (1st Cir. 2012); see also United States v. Musgrave, 761 F.3d 602, 608 (6th Cir. 2014)

(“In imposing a sentence of one day with credit for the day of processing, the district court relied

heavily on the fact that Musgrave had already ‘been punished extraordinarily’ by four years of

legal proceedings, legal fees, the likely loss of his CPA license, and felony convictions that would

follow him for the rest of his life. ‘[N]one of these things are [his] sentence. Nor are they

consequences of his sentence’; a diminished sentence based on these considerations does not

reflect the seriousness of his offense or effect just punishment.” (citation omitted)); United States

v. Kuhlman, 711 F.3d 1321, 1329 (11th Cir. 2013) (“The Sentencing Guidelines authorize no

special sentencing discounts on account of economic or social status.”). And, as the Seventh

Circuit has observed:

       [N]o “middle class” sentencing discounts are authorized. Business criminals are not to be

                                                  10
        Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 12 of 20



       treated more leniently than members of the “criminal class” just by virtue of being
       regularly employed or otherwise productively engaged in lawful economic activity. It is
       natural for judges, drawn as they (as we) are from the middle or upper-middle class, to
       sympathize with criminals drawn from the same class. But in this instance we must fight
       our nature. Criminals who have the education and training that enables people to make a
       decent living without resorting to crime are more rather than less culpable than their
       desperately poor and deprived brethren in crime.

United States v. Stefonek, 179 F.3d 1030, 1038 (7th Cir. 1999) (citation omitted).

       Finally, as discussed above, this is not a case where the offense conduct was wildly

aberrant or prompted by a brief lapse in judgment and where, as a result, it might be appropriate to

give more weight to the defendant’s otherwise law-abiding life. For over three years, Boone

methodically perpetrated a tax fraud designed to cheat the IRS and New York State taxing

authorities out of large sums of money. That cheating involved falsification of business records,

repeated lies to Boone’s accountant, and the signing of multiple false tax returns under penalty of

perjury, year after year. This prolonged, greed-driven criminal conduct warrants serious

punishment.

   C. The Need to Afford Adequate Deterrence

       One of the paramount factors that the Court must consider in imposing sentence under

Section 3553(a) is the need for the sentence to “afford adequate deterrence to criminal conduct.”

18 U.S.C. § 3553(a)(2)(B). General deterrence is particularly important in cases like this because

it is essential to reducing the ever-increasing amount of money lost each year through tax fraud.

A recent IRS study of tax compliance estimates that only 83.1% of individuals are compliant with

their tax obligations, leaving a yearly tax gap of over $458 billion dollars in unreported and

uncollected taxes. See “Tax Gap Estimates for Tax Years 2008-2010,” April 2016, available at

https://www.irs.gov/pub/newsroom/tax%20gap%20estimates%20for%202008%20through%20201

0.pdf. This means that hundreds of billions of dollars are lost every year because people like

Boone—who otherwise fully enjoy the myriad public benefits that the tax system supports—

                                                 11
         Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 13 of 20



choose to shirk their responsibilities as taxpayers. Widespread noncompliance with the Internal

Revenue Code is an ongoing problem that merits the Court’s strong consideration when imposing

sentence. Meaningful sentences must be given in cases such as this to forewarn others of the

consequences for engaging in multi-year tax fraud. See Joshua D. Blank, In Defense of Individual

Tax Privacy, 61 Emory L.J. 265, 321 (2011) (“Studies have shown that salient examples of tax-

enforcement actions against specific taxpayers, especially those that involve criminal sanctions,

have a significant and positive deterrent effect.”).

       The importance of affording general deterrence through meaningful sentences is

particularly acute in criminal tax cases. As a result of the significant resources required to mount

a criminal tax prosecution, such prosecutions are relatively rare. As the Sentencing Commission

explained:

       The criminal tax laws are designed to protect the public interest in preserving the integrity
       of the nation’s tax system. Criminal tax prosecutions serve to punish the violator and
       promote respect for the tax laws. Because of the limited number of criminal tax
       prosecutions relative to the estimated incidence of such violations, deterring others from
       violating the tax laws is a primary consideration underlying these guidelines. Recognition
       that the sentence for a criminal tax case will be commensurate with the gravity of the
       offense should act as a deterrent to would-be violators.

U.S.S.G. ch. 2, pt. T, introductory cmt. Where the incidence of prosecution is lower, the level of

punishment must be higher to obtain the same level of deterrence.

       The need for general deterrence is greatest in cases involving particularly lucrative and

difficult-to-detect tax fraud schemes. See United States v. Heffernan, 43 F.3d 1144, 1149 (7th

Cir. 1994) (“Considerations of (general) deterrence argue for punishing more heavily those

offenses that either are lucrative or are difficult to detect and punish, since both attributes go to

increase the expected benefits of a crime and hence the punishment required to deter it.”); see also

United States v. Hassebrock, 663 F.3d 906, 922 (7th Cir. 2011) (affirming as reasonable a within-

Guidelines 32-month sentence for a tax evader when the district court explained that “a sentence of

                                                   12
        Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 14 of 20



probation would not promote respect for the law, but encourage people to flaunt it”). Thus, in

order to provide adequate general deterrence, sentences in long-running tax crimes with complex

components, such as Boone’s falsification of records and artificial inflation of income and

expenses (which made her tax fraud difficult to detect), must be substantial.

       Boone’s requested sentence of home confinement or probation would fail entirely to serve

the goal of general deterrence. The message that would be sent to the community by such a

lenient sentence is that tax fraud is not a big deal and a that a lucrative three-year fraud yielding

proceeds exceeding $3 million is, essentially, not worthy of serious punishment at all. Such a

sentence would provide a would-be tax cheat every incentive to orchestrate a tax fraud scheme—

the financial reward is very high, the chance of being caught and successfully prosecuted is very

low, and the punishment in the unlikely event of a successful prosecution is minimal (home

confinement and the requirement to pay back the stolen money, which should have been paid to

the Government in the first place). Respectfully, that is not the message that this Court should

send to the public through its sentence of Boone. As Judge Weinfeld aptly observed in a pre-

Guidelines setting:

       This court has long had the view that income tax evasion cases where defendants are found
       guilty, whether upon their pleas of guilty or after jury verdict, require a term of
       imprisonment. The income tax laws of our country in effect reflect an honor system under
       which the citizens are required to cooperate with the government, to file true and accurate
       returns. I have been of the view that unless a citizen lives up to his responsibility there
       must follow, barring an extraordinary situation, a term of imprisonment as an example to
       other people in the community.

United States v. Tana, 85 Cr. 1119 (EJW) (June 17, 1986; Tr. at 12-13). Judge Gardephe echoed

this view in a more recent case involving a defendant who utilized an undeclared Swiss bank

account and caused hundreds of thousands of dollars of tax loss, resulting in a Guidelines range of

24 to 30 months:

       Our tax system is, at bottom, a voluntary one. Those who use sophisticated means of tax

                                                   13
        Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 15 of 20



       evasion, the sorts of sophisticated means seen here, when their activities come to light they
       must be punished in a manner that will discourage others from engaging in similar conduct.
       I believe in the views of Judge Weinfeld, for whom I have the greatest respect, and
       specifically his views as expressed in the case of United States versus Tana, that absent
       extraordinary circumstances, cases of significant tax evasion often call for a sentence of
       imprisonment. There’s nothing about the facts here that suggest to me that a different
       outcome is appropriate.

United States v. Werdiger, 10 Cr. 325 (PGG) (November 9, 2011; Tr. at 49-50); see also United

States v. Trupin, 475 F.3d 71, 76 (2d Cir. 2007) (holding that a seven-month prison sentence for

multi-year tax evasion scheme with a tax loss of $1.2 million failed to reflect seriousness of

offense, observing that a tax evader, in effect, “steal[s] from his fellow taxpayers through his

deceptions”); United States v. Engle, 592 F.3d 495, 502 (4th Cir. 2010) (“Without a real possibility

of imprisonment, there would be little incentive for a wavering would-be evader to choose the

straight-and-narrow over the wayward path.”).

       In a recent case involving a business owner defendant who diverted corporate receipts over

a three-year period, resulting in a tax loss of between $250,000 and $550,000 and a Sentencing

Guidelines range of 18 to 24 months, this Court imposed an 18-month sentence on the 54-year-old,

first-time offender, explaining that:

       I think the obligation to pay taxes is basic to our civilization. It makes it possible to have a
       lawful society. You read every day of crimes and violence in our country. But so much so
       in so many other countries where people can’t get out of their house without fearing their
       lives. Where the path of getting food is strewn with threats and violence against them.

       In order to have a society, you must have money. You must be able to pay what society
       requires. And its basic functions of policing and other functions of making sure there is a
       safety net under people. If people don’t pay their taxes, they cheat each other. Your not
       paying taxes cheats me. If I don’t pay my taxes, I cheat you. It’s as bad, in many ways, as
       ripping off the delivery worker that the last fellow did. You’re ripping off everybody else
       by not paying your share of taxes. So I look upon this and I think the guidelines have it
       right here. I think a year and a half, 18 months, is a just sentence. I impose it.

       I think you’re going to have to reflect on what you did and the seriousness of what you did.
       You just can’t make it good by paying the back tax. You’ve got to understand that when
       you do something bad, you get punished. It’s got to be a lesson to everyone else. Everyone
       else is tempted to draw a line and cheat a little bit, get an extra edge.

                                                  14
        Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 16 of 20




Sentencing Tr., United States v. Joseph Ciccarella, 16 Cr. 738 (AKH), at 22-23 (attached hereto as

Exhibit A).

       In short, compliance with the Internal Revenue Code will be unattainable if the general

public believes there are no meaningful repercussions for failing to comply with the tax laws.

Sentencing Boone to a significant term of incarceration is, therefore, necessary to send the

message to others in our society that systematic and repeated efforts to cheat on one’s taxes will be

met with serious punishment. Or as this Court succinctly put it in Ciccarella: “You’ve got to

understand that when you do something bad, you get punished.” Id.

   D. The Need to Avoid Unwarranted Disparities

       The Sentencing Guidelines were promulgated, in significant measure, to minimize

disparities in federal sentences. Although those Guidelines are no longer mandatory, the

importance of eliminating sentencing disparities remains an important factor that the Court must

consider pursuant to 18 U.S.C. § 3553(a)(6). To that end, the Government attaches for the

Court’s consideration a chart of sentences in other recent tax cases (or cases that had a significant

tax component), including cases with comparable loss amounts to the loss amount in this case.

(See Exh. B (the “Sentencing Chart”)). The Sentencing Chart breaks out the sentences imposed

and various other sentencing data in a broad variety of criminal tax contexts.

       Although the Government believes that there is significant utility in having Your Honor

consider sentencings in other tax cases, we note our acute awareness that, at best, such guidance

can get the Court only so far. Every case is unique; every individual defendant is unique. We do

not mean to suggest otherwise. The reason for our reference to the other relevant sentences is

straightforward: while we fully recognize that the Government’s recommendation in this case calls

for a substantial sentence, similar sentences have been meted out in cases involving comparable


                                                  15
          Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 17 of 20



long-running criminal conduct and tax losses. In fact, as the attached chart shows, it is not

uncommon for defendants who are less culpable than Boone to receive and serve lengthy sentences

of incarceration.

IV.      Boone’s Arguments

      A. Boone’s Mental Health Issues

         Boone argues that a sentence of home confinement and probation is appropriate given her

mental health issues and personal background. Boone’s requested sentence, which represents a

100% departure from the Stipulated Range, is plainly unreasonable under the circumstances in this

case. See Gall v. United States, 552 U.S. 38, 50 (2007) (the district court “must consider the

extent of the deviation and ensure that the justification is sufficiently compelling to support the

degree of the variance”).

         Part H of the Sentencing Guidelines provide that departures based upon a defendant’s age,

medical health, and mental status “may be relevant” in imposing a sentence, but only when those

characteristics “are present to an unusual degree and distinguish the case from the typical cases

covered by the guidelines.” U.S.S.G. §§ 5H1.2, 1.3, 1.4. Boone does not have any conditions so

severe as to meet the rigorous requirements for a downward departure based on health reasons.

Notwithstanding her mental health issues, Boone has led, and continues to lead, a high-functioning

life as a successful businessperson in the art world. In fact, Boone argues in another part of her

sentencing submission that a jail sentence is inappropriate because she needs to continue running

the Gallery. The Government in no way means to minimize Boone’s personal or mental health

issues or suggest that they are not real, but Boone needs to be held accountable for her serious

criminal conduct, committed methodically and deliberately over the span of three years

(notwithstanding any personal or mental health issues she was experiencing). See United States v.

Poetz, 582 F.3d 835, 838 (7th Cir. 2009) (affirming a custodial sentence for a defendant with a

                                                  16
        Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 18 of 20



variety of different medical conditions where the sentencing judge “explained that despite Poetz’s

medical issues, a period of incarceration was ‘fundamentally required’ to promote respect for the

law, provide for deterrence, and hold Poetz accountable for her breach of the trust placed in

stewards of public funds”). Furthermore, the Federal Bureau of Prisons (“BOP”) is well-equipped

to address Boone’s medical needs during a period of incarceration. See Exhs. C, D (describing

the broad range of psychological and mental health services available at the BOP); United States v.

Perko, 694 F. App’x 25, 29 (2d Cir. 2017) (summary order) (affirming an above-Guidelines two-

year sentence and concluding that “the District Court took account of [the defendant’s] mental

health needs and concluded that the Bureau of Prisons, even if not the best provider of mental

health services, has the ability and has the resources to give [the defendant] the help that he needs”

(alterations and internal quotation marks omitted)); see also United States v. Walker, 27 F.3d 417,

419 (9th Cir. 1994) (“Post-arrest emotional trauma is a natural consequence of being charged with

a crime. It is irrelevant for sentencing purposes.”). 3

    B. The Asserted Need to Continue Running the Gallery

       Boone also seeks a 100% variance from the Stipulated Range based on a claim that if she

“is sent to prison, the Galleries will be forced to close and Mary’s employees will all lose their

well-paying and career-making jobs.” (Def. Mem. at 17). The Court should reject this argument.

The Second Circuit has “held that a sentencing court may consider—in extraordinary cases—the

strains that a criminal investigation places on a defendant’s business.” United States v. Rattoballi,

452 F.3d 127, 136 (2d Cir. 2006) (citing United States v. Milikowsky, 65 F.3d 4, 9 (2d Cir. 1995)).



3
  Boone also cites substance abuse issues with which she struggled earlier in her life. However, as
noted in the defense submission, Boone “has now been sober and drug free for twenty years.” (Def.
Mem. at 26). The Government respectfully submits that, while helpful as background, Boone’s
decades-old substance abuse issues do not warrant any departure or variance from the Stipulated
Range.

                                                  17
        Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 19 of 20



But as in Rattoballi, where the Second Circuit reversed the district court’s imposition of a sentence

of home confinement, “such circumstances are not present here.” Id. Boone’s skills and talents

undoubtedly were critical to establishing the Gallery in the 1970s and making it a success, but

there is no evidence that Boone is instrumental to the Gallery’s day-to-day operations or that a

period of incarceration would force the Gallery to shut down. The Gallery has another partner

(Ron Warren) and other leadership and employees who can continue running the Gallery in

Boone’s absence. 4 Boone has been on notice of the Government’s investigation for several years

and has had ample opportunity to prepare for this scenario before sentencing. Moreover, any

strain on the Gallery from Boone’s incarceration is entirely the result of Boone’s own decision to

perpetrate a lucrative, long-running criminal tax fraud scheme using the Gallery’s funds and, as

such, is not a mitigating factor warranting a lesser sentence. See Rattoballi, 452 F.3d at 136

(“[W]e are disinclined to accord the prospect of business failure decisive weight when it is a direct

function of a criminal investigation that had its origins in the defendant’s own unlawful conduct.”).

    C. Acceptance of Responsibility and Restitution

       Boone argues that she “gave timely notification of her intention to plead guilty and

voluntarily surrendered to the authorities,” and that she “took these steps before being charged by a

grand jury, thus saving the government the time and expense of presenting this case to a grand

jury.” (Def. Mem. at 4). Relatedly, Boone argues that she has “made full restitution to the IRS,

paying all of the tax, and interest due in connection with her plea” and, “in addition to restitution

for back taxes, Ms. Boone agreed to pay, and has paid, $2,313,264 in penalties.” (Def. Mem. at

4). None of these arguments warrants a departure or variance from the Stipulated Range.


4
  During the recent sentencing in United States v. Joseph Ciccarella, this Court rejected the
argument that the defendant should receive a non-incarceratory sentence because of the asserted
need to continue running his business and found that the defendant’s son could take over the business
while the defendant served his sentence. (See Exh. A at 14-15; 20-21).

                                                  18
        Case 1:18-cr-00634-AKH Document 18 Filed 01/09/19 Page 20 of 20



Having pled guilty, Boone is entitled to points for acceptance of responsibility, which already are

fully reflected in the Stipulated Range. See Rattoballi, 452 F.3d at 136 (“To eliminate [the

defendant’s] term of imprisonment altogether based on [his decision to plead guilty] would give

him credit for cooperation twice[.]”). Notably, Boone had been aware of the Government’s

investigation since 2012 and expressed no interest in admitting her crimes or paying restitution

until 2018, after the Government executed a search warrant at the Gallery. The fact that following

her plea, in an effort to get a lesser sentence, Boone finally paid back the money that she had stolen

from the U.S. Treasury with interest and civil penalties is not a mitigating factor that should affect

Boone’s custodial sentence. The Court should reject the notion that multi-millionaire defendants

like Boone should get a get-out-of-jail-free card by virtue of their ability to pay restitution in a

lump sum before sentencing.

V.     Conclusion

       On the facts of this case, a sentence within the Stipulated Range of 30 to 37 months in

prison is appropriate and just. Such a sentence would reflect the seriousness of Boone’s crimes,

afford just punishment, and send a message to would-be tax cheats that a meaningful jail term is

the likely consequence of such criminal conduct. By contrast, a sentence involving minimal or no

jail time, much less home confinement, would be perceived by the public as a slap on the wrist and

would fail to deter anyone from flouting the tax laws.

Dated: New York, New York
       January 9, 2019
                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                       By:     __________/s/__________________
                                               Olga I. Zverovich
                                               Assistant United States Attorney
                                               (212) 637-2514

                                                   19
